 

Exhibit 10.1

Amendment No. 1

To

Agreement

This Amendment No. 1 (“Amendment”) to the Agreement (“Agreement”) by and between
BakBone Software Incorporated (“BakBone”) and VantagePoint Venture Partners
IV(Q) L.P., VantagePoint Venture Partners Principals Fund IV, L.P. and
VantagePoint Venture Partners IV, L.P. (collectively, “VantagePoint”), made as
of September 22, 2009, is entered into by the undersigned parties hereto
(“Parties”) effective as of September    , 2010 (“Amendment Effective Date”).
Except as otherwise stated in this Amendment, the provisions of the Agreement
shall remain in full force and effect, and unmodified. All references to
articles and sections and use of defined terms herein shall have the same
meanings and effect as stated in the Agreement unless otherwise stated in this
Amendment.

Whereas, the Parties desire to amend the Agreement pursuant to the terms of this
Amendment.

Now, therefore, the parties agree as follows:

1. Paragraph 3(a) of the Agreement is struck in its entirety and replaced by the
following:

 

  (a) duly call, issue notice of and hold the annual general meeting of
shareholders following conclusion of the 2010 fiscal year and in any event no
later than December 31, 2010 (the “2010 AGM”)

Agreed to:

 

BakBone Software, Inc.     VantagePoint Venture Partners IV (Q) L.P.       By:
VantagePoint Venture Associates IV.       L.L.C., its General Partner By:  

/s/ Steve Martin

    By:  

/s/ Alan E. Salzman

Name: Steve Martin     Name: Alan E. Salzman Title: SVP CFO + Interim CEO    
Title: Managing Member Date: September 29, 2010     Date: September 29, 2010

 

1



--------------------------------------------------------------------------------

 

VantagePoint Venture Partners Principals

Fund IV, L.P.

 

By: VantagePoint, Venture Associates IV,

L.L.C., Its General Partner

By:

 

/s/ Alan E. Salzman

Name: Alan E. Salzman

Title: Managing Member

Date: September 29, 2010

VantagePoint Venture Partners IV, L.P.

 

By: VantagePoint Venture Associates IV,

L.L.C., Its General Partner

By:

 

/s/ Alan E. Salzman

Name: Alan E. Salzman

Title: Managing Member

Date: September 29, 2010

 

2